Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Abstract	
The Abstract is objected to because it is long and more than 250 words. A new abstract  should be less than 250 words. Correction is required.

Claims Objection
 	Claims 1-6 are objected to in that all “.” on lines 3, 5, 8, 11, 14, 17 and 21 should be replaced with “;’”. Correction is required.
	Claims 1-6 are objected to in that “is” on line 18 of claim 1 should be corrected as “are”. Correction is required.

Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the device” on line 2, “the housing body” on line 4, “the vehicle” on line 20, “the trailer” and “the right side blind spot” on line 24 , “the two sides” on line 25 and “the switch control” on line 19 lacks clear antecedent basis. Also, it is unclear what the “device: Reversing Camera Apparatus” on line 25 is and the recitation “ days” and “nights” on line 16 is confusing because it is unclear if this is additional “days” and “nights” or a further recitation of the previously claimed “day” and “night” on line 16.
         The remaining claims are dependent from the above rejected claims and therefore 
considered indefinite.

Allowable Subject Matter

Claims 1-6 would be allowable if rewritten or amended to overcome the above rejection
under 35 USC 112 (b).  It is suggested that claims 1-6 should be canceled and replaced with a set of new claims 7-12 with correction to overcome the above rejection under 35 USC 112 (b).
These claims are allowed because the prior art of record fails to disclose that: 
-a protruding toggle switch and fully accessible on/off switch is mounted on the LED light body structure; the switch control the electrical power to light up the LED light on demand when needed during reversing at night and is to be switched off during nights or days when the vehicle is driving through roads or highways as combined in claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 

/DINH T LE/            Primary Examiner, Art Unit 2842